McKennan, C. J.,
(orally.) In the present condition of my mind I must refuse this application. The custody of the property of this railroad devolves upon the receivers appointed by the court. They are custodians of it for the benefit of the creditors. As the object of the whole proceeding is the preservation of the property for the benefit of the creditors, I do not think the court has any other function to exercise than that which will assist in carrying out the object to which I have referred, nor do 1 think that the court should stretch its power beyond that, however desirable it might he *386for the court to do so. The receivers must take care of the property—do what is absolutely necessary to preserve it for the benefit of the creditors; and I am unable to see that the power which the court is asked to exercise is pertinent to any such purpose, and, therefore, without stating any more in detail the reasons which have led me to that conclusion, it is sufficient for me to say that such is the impression I have now, and I must refuse the application.
Petition refused.